Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fang Liu on August 6, 2021.
The amended claims are listed below.
Claim 1: Insert the phrase “an active agent of” immediately after the recitation “solution consisting of” (line 1); and insert the phrase “distinct agent” immediately after the recitation “optionally at least one” (line 3). 
Claim 10: Change the recitation “claim 1, comprising the” (line 1) to “claim 1, wherein the ophthalmic solution contains the”.

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed on 06/11/2021 has been entered. Claims 1-10 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 16/103,328 filed on 08/14/2018, now PAT 10632139, which is a CON of 15/289,273 filed on 10/10/2016, now PAT 10071113, which is a CON of 14/386,169 filed on 09/18/2014, now PAT 9486529, which is a 371 of PCT/JP2013/058519 filed on 03/25/2013, and claims foreign priority of JAPAN 2012-069157 filed on 03/26/2012.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 


Information Disclosure Statement
Four information disclosure statements (IDS) filed on 02/05/2021, 03/18/2021, 04/15/2021, and 08/06/2021 have been considered.

Withdrawn Claim Objections/Rejections
The objection of claim 1 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of amended claim.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of amended claim 9.
The rejection of claims 1-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakata et al. in view of Mashima et al., as set forth on pages 4-6 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of amended claim 1. Claims 2-10 depend from claim 1.
The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,486,529, as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of Terminal Disclaimer filed and approved on 06/11/2021.
The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,071,113, as set forth on pages 8 to 9 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of Terminal Disclaimer filed and approved on 06/11/2021.
withdrawn in view of Terminal Disclaimer filed and approved on 06/11/2021.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-10, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to An aqueous ophthalmic solution consisting of an active agent of diquafosol or a salt thereof at a concentration of 0.1 to 10% (w/v), a chelating agent at a concentration of 0.0001 to 1% (w/v) and optionally at least one distinct agent of a preservative, buffer agent, isotonizing agent or pH adjuster, wherein the solution is applicable to corneal epithelium disorder found in a dry-eye patient, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 12/23/2020, in which Nakata et al. (US Patent Application Publication No. 2003/0186927, published on October 02, 2003) disclosed a composition containing an effective amount of a P2Y receptor agonist or a pharmacologically tolerated salt of it together with pharmacologically tolerated additives (page 2/5, [0008]). The sodium salt represented by formula [IV] (DUTP-Na, structurally identical to diquafosol) in particular, displays an excellent corneal epithelial migration promoting effect (page 3/5, [0016]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a range of 0.0001 %-15%, or preferably in the range of 0.01 %-10%. The formulation is prepared by adding various additives, as needed, such as sodium chloride, potassium chloride, or other isotonic agents, sodium phosphate, sodium hydrogen phosphate, sodium dihydrogen phosphate, or other buffers; sodium edetate or other stabilizers; benzalkonium chloride, sorbic acid, or other preservatives; sodium hydroxide, dilute hydrochloric acid, or other pH adjustors. The formulation is prepared using a conventional method (page 3/5, [0020-0021]). Example 1 showed an aqueous eye drop formulation comprising a concentration of 0.03% (w/v), 0.1 % (w/v), 0.3% (w/v), 1.0% (w/v), or 3.0% (w/v) DUTP-Na compound. Mashima et al. (US Patent Application Publication No. 2012/0263803, published on October 18, 2012 and benefited by US Provisional Application No. 61/474,531 filed on April 12, 2011) disclosed that an aqueous ophthalmic composition prepared by supplementing an edetic acid compound, a boric acid and a salt of a boric acid into an aqueous ophthalmic composition comprising a specific fatty acid derivative and a polyoxyethylene sorbitan fatty acid ester has enough antimicrobial properties even if the composition contains only a very small amount of preservative such as benzalkonium chloride and can be stably stored with keeping the activity of the active ingredient for long term (page 3/15, [0012]). It is apparent from Table 2 that test solution 4 that does not contain 0.05% (w/v) disodium edetate dihydrate could not maintain isopropyl unoprostone stably, compared with test solution 3; the ingredients shown in test solution 3 and test solution 4 were dissolved in purified water and the solution was aseptically filtered and then filled into a sterile unit dose vial (page 10/15, [0143-0146]). However, the references did not teach or suggest specific ingredients “consisting of an active agent of diquafosol or a salt thereof at a concentration of 0.1 to 10% (w/v), a chelating agent at a concentration of 0.0001 to 1% (w/v) and optionally at least one distinct agent of a preservative, buffer agent, isotonizing agent or pH adjuster”, required by claim 1 and limited by the closed transitional phrase to exclude other combination, such as 1% (w/v) diquafosol plus generic concentration of sodium edetate (= chelating agent) or a generic active .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623